46 F.3d 1125
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marion Knight LAMBERT, Plaintiff Appellant,v.PASQUOTANK COUNTY DEPARTMENT OF SOCIAL SERVICES, Defendant Appellee.
No. 94-1864.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 30, 1994.Decided Jan. 9, 1995.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Franklin T. Dupree, Jr., Senior District Judge.  (CA-94-75-5)
Marion Knight Lambert, appellant Pro Se.
E.D.N.C.
DISMISSED.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.

PER CURIAM

1
Appellant seeks to appeal the district court's order denying relief on her 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*  Lambert v. Pasquotank County Dep't of Social Servs., No. CA-94-75-5 (E.D.N.C. June 21, 1994).  In addition, we deny Appellant's motions to consolidate this appeal with Appeal No. 94-6757 and for a hearing in banc.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 The district court denied Appellant's application to proceed in forma pauperis on the ground that her petition was frivolous.  The court then dismissed the action without allowing Appellant an opportunity to pay the filing fee.  Any error was harmless, however, because under Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts, the district court may dismiss petitions without service of process on the respondent if it appears from the face of the petition that the petitioner is not entitled to relief.  Appellant's petition challenged the termination of her parental rights, a claim not cognizable under Sec. 2254.  Lehman v. Lycoming County Children's Servs.  Agency, 458 U.S. 502, 515-16 (1982).  Thus, even if Appellant was given an opportunity and paid the filing fee, her petition would have been dismissed